IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-20768
                          Summary Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,


versus

THOMAS JONES,
                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. 96-CR-25-1
                        - - - - - - - - - -
                            May 26, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Thomas Jones appeals from his sentence following his guilty-

plea conviction for possession with intent to distribute cocaine

base.    He argues that the district court erred by increasing his

offense level by two pursuant to U.S.S.G. § 3C1.1 for obstruction

of justice.     We have reviewed the record and find no reversible

error.    Based upon the testimony at the sentencing hearing, the

district court did not err by increasing Jones’ offense level for

obstruction of justice.     See United States v. Cabral-Castillo, 35


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 96-20768
                              - 2 -

F.3d 182, 186 (5th Cir. 1994).   Accordingly, the judgment of the

district court is AFFIRMED.